DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8/1/2022. In virtue of this communication claims 1 and 8 are currently pending in the instant application.
 
Response to Amendment
In response to the action mailed on 3/31/2022, the Applicant has filed a response amending the claims.

Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (US Pub 20150341113) in view of Davis et al (US Pat 6160943) in further view of Mukai (US Pub 20090237955).

Regarding Claim 1, Krug discloses an optical communication apparatus for an optically interconnected integrated circuit which includes circuitry for performing logic functions, comprising: 
an array of microLEDs (Fig 4C, paragraphs [26][29] where an optical communication apparatus has an array of microLEDs (72A, 72B, 72C, 72D,…));  
optical transmission channels, comprising a multicore fiber, to receive light from the array of microLEDs at optical transmission channel inputs (Fig 4C, paragraphs [26][29] where the optical communication apparatus has optical transmission channels (cores 50), comprising a multicore fiber (22), to receive light from the array of microLEDs (72A, 72B, 72C, 72D,…) at optical transmission channel inputs (i.e. at a bottom side of 22)); and 
optical elements, including at least one lens, between the array of microLEDs and the optical transmission channel inputs to focus light from the array of microLEDs onto the optical transmission channel inputs (Fig 4C, paragraphs [26][29] where the optical communication apparatus has optical elements, including at least one lens (i.e. focusing lens 62), between the array of microLEDs (72A, 72B, 72C, 72D,…) and the optical transmission channel inputs (i.e. at a bottom side of 22) to focus light from the array of microLEDs (72A, 72B, 72C, 72D,…) onto the optical transmission channel inputs (i.e. at a bottom side of 22)).     
Krug fails to explicitly disclose wherein a number of cores in the multicore fiber is different than a number of microLEDs in the array of microLEDs, wherein each optical transmission channel comprises multiple cores of the multicore fiber, and wherein each microLED in the array of microLEDs is configured to produce light to be carried in a plurality of cores of the multiple cores of the optical transmission channels.
However, Davis discloses  
a number of cores in a multicore fiber is different than a number of optical sources (Fig 3A, where a number of cores in a multicore fiber (50) is different (i.e. twice) than a number of optical sources (44)), wherein each optical transmission channel comprises multiple cores of the multicore fiber (Fig 3A, where each optical transmission channel (core 46) comprises multiple cores (46, 48) of the multicore fiber (50)), and wherein each optical source is configured to produce light to be carried in a plurality of cores of the multiple cores of the optical transmission channel (Fig 3A, where each optical source (44) is configured to produce light (40) to be carried in a plurality of cores of the multiple cores (46, 48) of the optical transmission channel (core 46) (i.e. as light 40’ and 40’’)).   	Therefore, it would have been obvious to one of ordinary skill in the art to modify
the multicore fiber (22) as described in Krug, with the teachings of the multicore fiber (50) as described in Davis. The motivation being is that as shown a number of cores in a multicore fiber (50) can be different (i.e. twice) than a number of optical sources (44), each optical transmission channel (core 46) can comprise multiple cores (46, 48), and each optical source (44) can produce light (40) that is carried in the multiple cores (46, 48) (i.e. as light 40’ and 40’’) and one of ordinary skill in the art can implement this concept into the multicore fiber (22) as described in Krug and have a number of cores in the multicore fiber (22) be different (i.e. twice) than a number of microLEDs (72A, 72B, 72C, 72D,…), have each of the optical transmission channels (cores 50) comprise multiple cores (46, 48), and have each of the microLEDs (72A, 72B, 72C, 72D,…) produce light (40) that is carried in the multiple cores (46, 48) (i.e. as light 40’ and 40’’) i.e. as an alternative so as to have the multicore fiber (22) with twice the number of cores for the purpose of receiving light via one core and outputting two split lights via two cores in order to communicate with two detectors instead of one (for redundancy and/or protection) and which modification is being made because the systems have similar components (i.e. optical sources, focusing lenses, and fibers with cores) and which modification is a simple implementation of a known concept of a known multicore fiber (50) into another similar multicore fiber (22) for its improvement and for optimization and which modification yields predictable results. 
	Krug as modified by Davis fails to explicitly disclose the at least one lens being configured to magnify light.
	However, Mukai discloses 
	at least one lens being configured to magnify light (Fig 1, paragraph [64] where at least one lens (i.e. focusing lens 40) is configured to magnify light (i.e. at a magnification rate)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the at least one lens (i.e. focusing lens 62 or focusing lens 60) as described in Krug as modified by Davis, with the teachings of the at least one lens (i.e. focusing lens 40) as described in Mukai. The motivation being is that as shown the at least one lens (i.e. focusing lens 40) can be configured to magnify light (i.e. at a magnification rate) and one of ordinary skill in the art can implement this concept into the at least one lens (i.e. focusing lens 62 or focusing lens 60) as described in Krug as modified by Davis and better show and illustrate that the at least one lens (i.e. focusing lens 62 or focusing lens 60) is configured to magnify light (i.e. at a magnification rate) i.e. so as to concentrate the light in a magnified manner to a target location for the purpose of performing the focusing of light and coupling and which combination is being made because the systems have similar components (i.e. optical sources, focusing lenses, and fibers with cores) and which combination is a simple implementation of a known concept of a known lens (i.e. focusing lens 40) into another similar lens (i.e. focusing lens 62 or focusing lens 60) for better clarifying its structure/operation and which combination yields predictable results. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (US Pub 20150341113) in view of Davis et al (US Pat 6160943) in further view of Mukai (US Pub 20090237955) in further view of Percival (US Pub 20150325746).


Regarding Claim 8, Krug as modified by Davis and Mukai fails to explicitly disclose the optical communication apparatus further comprising a reflector for each microLED in the array of microLEDs to direct light to the optical elements.
However, Percival discloses 
  	a reflector for a microLED to direct light (Fig 1, paragraph [31] where a reflector 106 for a microLED 100 directs light). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the array of microLEDs (72A, 72B, 72C, 72D,…) as described in Krug as modified by Davis and Mukai, with the teachings of the microLED 100 as described in Percival. The motivation being is that as shown a reflector 106 for a microLED 100 can direct light and one of ordinary skill in the art can implement this concept into the array of microLEDs (72A, 72B, 72C, 72D,…) as described in Krug as modified by Davis and Mukai and have a reflector 106 for each microLED in the array of microLEDs (72A, 72B, 72C, 72D,…) to direct light to the optical elements (focusing lens) i.e. as an alternative so as to have microLEDs that better guide generated light via a reflection element for the purpose of improving the focusing of the light to a desired target location and which modification is a simple substitution of known microLEDs for others that are similar, namely, for the same purpose i.e. to produce light and for optimization and which modification yields predictable results.         

Conclusion
The newly found prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following: 

Aoki et al (US Pub 20160062028) and more specifically Fig 6.

Ito (US Pub 20090040781) and more specifically Figs 9.

Clarkson et al (US Pub 20040076197) and more specifically Figs 7(a) and 7(b).

Nishikawa et al (US Pat 5365374) and more specifically Fig 1a.

Pan (US Pat 5117473) and more specifically Fig 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636